explained br tha mat Uut Um qeaS,al dirtrl.& &dgo la not
cleated to*serw a8 $udgoSOP the diatrloti but OJlrpto ps?orlde
8 oub8tltuts for the regular judge to     at a .talluro of th,
tern of aourt in a    tlaular          Wynn v* R. X. Xdao~on
                              aouuty, p”
Iand * cattle CO.&r Cio. App.) 150 9. W. 310) and the Lesgirla-
turn did not aon8ldm t&t txmelbg ap8nmr woe&l be hourr8d
by him In..trweling from the county of ~08Meaae to other aaun-
tie8 in the dbtriot  to bold oourt. Uhther that bo the rouoo
rm. the fultmt to provide
er not, houww, it i.8 a
expeMa8 to point out
8Uy     or   b8dvrrtent~,
YF88iQr      V.   Dundg,cO.,